Citation Nr: 1439828	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-11 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal.  A review of the Veterans Benefits Management System paperless claims processing system reveals records that are duplicative of the evidence in the Virtual VA and paper claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received a diagnosis of sleep apnea as a result of a sleep study in August 2009 and filed a claim for disability benefits the following month.  The record contains no mention of sleep apnea prior to 2009 but, in a February 2011 statement in connection with his claim for disability benefits for posttraumatic stress disorder (PTSD), the Veteran asserted his belief that "this whole ordeal is the cause of [his] sleeping disorder" and noted both a "problem with sleeping disorder for many years" and his sleep apnea diagnosis.  In order to give the Veteran the benefit of the doubt, the Board will construe this statement as an allegation that sleep apnea is a part of the "sleeping disorder" the Veteran has long experienced and that it might be a direct result of his military service, an aggravation of a preexisting condition as a result of his military service, or secondary to his PTSD.  

According to the Veteran's service treatment records, the Veteran reported as part of his medical history in 1968 that he experienced shortness of breath due to exertion, coughed "a lot," and coughed up blood "at times."  The service treatment records also contain a reference to the Veteran coughing up blood in June 1969.  

In a December 2013 rating decision, the RO in Jackson denied the Veteran service connection for sleep disturbances; however, another December 2013 rating decision by that RO notes "chronic sleep impairment" as one of the symptoms of the Veteran's PTSD.

The medical opinions in the file do not address whether the Veteran's sleep apnea might have any connection to the respiratory issues noted when the Veteran entered military service, anything the Veteran experienced during his military service, or the PTSD the Veteran has experienced.  The Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any relevant, outstanding VA medical records, including the following:
a. records from the VA Medical Center in Jackson, Mississippi and its affiliated facilities:
i. after December 2013;
ii. between April 2010 and July 2012;
iii. between November 2009 and March 2010; and
iv. any records prior to February 2009.
b. records from the VA Medical Center in Milwaukee, Wisconsin and its affiliated facilities:
i. between March 1982 and January 2006; and 
ii. any records prior to March 1982.

2. The Veteran should then be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Board requests that the examiner state whether it is at least as likely as not that sleep apnea manifested in or is otherwise related to the Veteran's military service.  The Board also requests that the examiner state whether there is any relationship between the coughing up of blood and sleep apnea.  Lastly, the Board requests that the examiner state whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected PTSD.  If the sleep disturbances are part and parcel of the PTSD, or are symptoms thereof, that too should be noted.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4. The AOJ must ensure that the medical examination and opinion report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the claims file and any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate. 

5. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



